Order filed, March 27, 2012.




                                              In The

                        Fourteenth Court of Appeals
                                          ____________

                                        NO. 14-12-00077-CR
                                          ____________

                           CLYDE JAMES FREEMAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                           On Appeal from the 410th District Court
                                 Montgomery County, Texas
                           Trial Court Cause No. 09-11-11188-CR


                                            ORDER
       The reporter’s record in this case was due March 9, 2012. See Tex. R. App. P. 35.1. On
March 15, 2012, this court ordered the court reporter to file the record within 15 days. On March
26, 2012, Jenny Bonnes filed a motion for extension of time to file the record. We GRANT the
motion and issue the following order.

       We order Jenny Bonnes, the substitute court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Jenny Bonnes does not
timely file the record as ordered, we will issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                           PER CURIAM